ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
Acknowledgment is made of Applicants’ amendment and reply filed 03/10/2022 in response to the non-final Office Action mailed 12/10/2021.
Page 13 of 19 of Applicants’ Amendment and Remarks filed 03/10/2022 states the following [Emphasis added]: 
Claim Rejections under 35 U.S.C. § 112(b)
Claims 10, 20 and 26 are rejected under 35 U.S.C. § 112(b) as allegedly being indefinite. 
Claim 10 is canceled herein, rendering the rejection moot. ………

However, claim 10 has not been canceled via amendment filed 03/10/2022. Page 4 of 19 of Applicants’ Amendment and Remarks filed 03/10/2022 entitled ‘Listing of Claims’ continues to present claim 10, which is set forth below:
10. (Currently Amended)  The method of claim 8, wherein the subject has a Neisseria gonorrhoeae infection, and administration of the immunogenic composition induces Neisseria gonorrhoeae.

Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Susan Alpert Seigel. See the Interview Summary. 
	Claim 21 is canceled.
Claims 8, 10, 12 and 22 are amended as set forth below:
--Claim 8 (Currently amended).  The method of claim 6, wherein the mammalian subject has a Neisseria gonorrhoeae infection and the immune response is a therapeutic response.-- 
--Claim 10 (Currently Amended).  The method of claim 8, wherein the subject has a Neisseria gonorrhoeae infection, and the administration of the immunogenic composition induces clearance of the Neisseria gonorrhoeae.--
--Claim 12 (Currently amended).  The method of claim 6, wherein the mammalian subject is a human[[,]] and the outer membrane microvesicles are purified.--
--Claim 22 (Currently amended).  The method of claim 13, wherein the mammalian subject is a human[[,]] and the outer membrane microvesicles are purified.--
Status of Claims
3)	Claims 9 and 14 have been canceled via the amendment filed 03/10/2022.
	Claims 6, 10, 13, 20, 23 and 26 have been amended via the amendment filed 03/10/2022.
	Claim 21 is canceled via this Examiner’s amendment.
	Claims 8, 10, 12 and 22 are amended via this Examiner’s amendment.
	The examination has been extended to the triple mutant PorA-PorB-RmpM- serogroup A Neisseria meningitidis species; the triple mutant PorA-PorB-RmpM- serogroup C Neisseria meningitidis species; the blebs microvesicles species; and the combination microvesicles species of outer membrane vesicles and blebs.
	Claims 6-8, 10-13, 15-20 and 22-26 are pending and are under examination.
Replacement Drawing
4)	Acknowledgment is made of Applicants’ replacement drawing for Figure 2C filed 03/10/2022.
Application Data Sheet
5)	Acknowledgment is made of the Application Data Sheet filed by Applicants on 03/10/22 correcting the title.
Declaration under 37 C.F.R 1.132
6)	Acknowledgment is made of Applicants’ submission of a declaration by Ann Jerse, Ph.D. under 37 C.F.R 1.132 filed 03/10/2022. Briefly, the declarant states the following: (a) Her presentation “Vaccine Development for Neisseria gonorrhoeae,” WHO PD-VAC Meeting, June 21-22, 2017 notes the existence of conserved antigens, a mouse model for systemic testing of antigens, immunology studies, challenges in producing a gonococcal vaccine, what will be next steps in the field at that time, the correlate of protection for gonorrhea being not known, a vaccine for gonorrhea being feasible, a previous group B meningococcal outer membrane vesicle vaccine against gonorrhea, and further studies in humans being necessary. (b) Rabbits immunized with the outer membrane microvesicles (OMV) from PorA-PorB-RmpM- N. meningitidis in the instant specification produced an antibody immune response specifically to Neisseria meningitidis. (c) The OMVs induced antibodies in mice immunized therewith, which antibodies bound to whole cell-lysates of gonococcal strains F62, FA19, FA1090 and MS11 (Figure 9). These mice were intravaginally inoculated with Neisseria gonorrhea (Figure 9) and the antibodies appear to be therapeutic as the OMV composition increased clearance of Neisseria gonorrhea. (d) That 77% of the animal cleared the infection at day 7 when immunized with OMV from PorA-PorB-RmpM- N. meningitidis as compared to only 56% of the animals immunized with OMV from PorA- N. meningitidis or 39% of the animals immunized with OMV from the wild-type MC58 strain is unexpected. 
	The declaration has been considered. It is noted that the scope of the immune response induced in the method claims, as currently amended, does not include a broad immune response, protective or therapeutic, to the entire broad genus of Neisseria that encompasses numerous divergent species. It is further noted that the stated unexpected immune response induced to Neisseria gonorrhoeae in the murine mammalian subjects that were immunized with the outer membrane microvesicles (OMV) isolated and purified from PorA-PorB-RmpM- triple mutant of N. meningitidis was a humoral antibody response. 
Objection Withdrawn
7)	The objection to the Figure 2C drawing made in paragraph 6 of the Office Action mailed 12/10/2021 is withdrawn in light of Applicants’ amendment thereto.
8)	The objection to the specification made in paragraph 9(a) of the Office Action mailed 12/10/2021 is withdrawn in light of Applicants’ amendments thereto.
Rejection(s) Moot
9)	The rejection of claim 14 made in paragraph 11 of the Office Action mailed 12/10/2021 under 35 U.S.C § 112(a) as containing inadequate written description is moot in light of Applicants’ cancellation of the claim.
10)	The rejection of claim 14 made in paragraph 15 of the Office Action mailed 12/10/2021 under 35 U.S.C § 103 as being unpatentable over Matthias et al. (In: Abstracts of the 115th General Meeting of American Society for Microbiology, New Orleans, Louisiana, pages 1-2, May 30 - June 02, 2015, of record) (Matthias et al., 2015) in view of Campbell AM (In: Monoclonal Antibody Technology. Elsevier Science Publishers, The Netherlands, Chapter 1, pages 1-32, 1984, of record) and Harlow et al. (In: Antibodies: A Laboratory Manual, Harlow E and Lane D, Cold Spring Harbor Press, New York, pages 139-172, 1988, of record) is moot in light of Applicants’ cancellation of the claim.
Rejection(s) Withdrawn
11)	The rejection of claims 6-8, 10-13, 15-20 and 22-26 made in paragraph 11 of the Office Action mailed 12/10/21 under 35 U.S.C § 112(a) as containing inadequate written description is withdrawn in light of Applicants’ claim amendments and arguments.  See paragraph 6 supra. Unlike the previously examined claims, the current claim amendments narrow down the scope of the immune response induced by the administered outer membrane microvesicles (OMV) of the PorA-PorB-RmpM- triple mutant of N. meningitidis in the claimed methods to Neisseria gonorrhoeae.   
12)	The rejection of claims 10 and 20 made in paragraph 13(a) of the Office Action mailed 12/10/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claims.
13)	The rejection of claim 20 made in paragraph 13(b) of the Office Action mailed 12/10/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
14)	The rejection of claim 10 made in paragraph 13(b) of the Office Action mailed 12/10/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of the amendment thereto made via the instant Examiner’s amendment. 
15)	The rejection of claim 10 made in paragraph 13(c) of the Office Action mailed 12/10/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of the amendment thereto made via the instant Examiner’s amendment. 
16)	The rejection of claim 26 made in paragraph 13(d) of the Office Action mailed 12/10/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
17)	The rejection of claims 6-8, 11, 13, 15-19 and 23-26 made in paragraph 15 of the Office Action mailed 12/10/21 under 35 U.S.C § 103 as being unpatentable over Matthias et al. (In: Abstracts of the 115th General Meeting of American Society for Microbiology, New Orleans, Louisiana, pages 1-2, May 30 - June 02, 2015, of record) (Matthias et al., 2015) in view of Campbell AM (In: Monoclonal Antibody Technology. Elsevier Science Publishers, The Netherlands, Chapter 1, pages 1-32, 1984, of record) and Harlow et al. (In: Antibodies: A Laboratory Manual, Harlow E and Lane D, Cold Spring Harbor Press, New York, pages 139-172, 1988, of record) is withdrawn in light of the claim amendments and arguments. See paragraph 6 supra.
18)	The rejection of claims 12 and 22 made in paragraph 16 of the Office Action mailed 12/10/21 under 35 U.S.C § 103 as being unpatentable over Matthias et al. (In: Abstracts of the 115th General Meeting of American Society for Microbiology, New Orleans, Louisiana, pages 1-2, May 30 - June 02, 2015, of record) (Matthias et al., 2015) as modified by Campbell AM (In: Monoclonal Antibody Technology. Elsevier Science Publishers, The Netherlands, Chapter 1, pages 1-32, 1984, of record) and Harlow et al. (In: Antibodies: A Laboratory Manual, Harlow E and Lane D, Cold Spring Harbor Press, New York, pages 139-172, 1988, of record) as applied to claims 6 and 13 and further in view of Zollinger et al. (In: Proceedings of the 9th International Pathogenic Neisseria Conference, (eds) Evans et al., Winchester, England, 26-30 September, 1994, of record) is withdrawn in light of the claim amendments and arguments. See paragraph 6 supra.
Relevant Art
19)	The art made of record and not relied upon in any of the rejections is considered pertinent to Applicants’ disclosure: 
	 	US 20180064801 A1 filed 09/02/2016 disclosed that BEXSERO®, OMVnz and protein antigen components of BEXSERO®  induce cross-reactive bactericidal antibodies specific to a N. gonorrhoeae strain and reduced its adhesion to human cervical ME180 cells. See entire document including sections [0032], [0036], [0035], [0037], [0038], [0066], and [0199]; Examples including Examples 3-5; and at least Figures 4, 7 and 10.
Conclusion
20)	Claims 6-8, 10-13, 15-20 and 22-26, now renumbered as claims 1-3, 4-7, 8-13 and 14-18 respectively, are allowed. The claims are supported by the original and canceled claims and throughout the as-filed specification including the last two sentences of the 2nd full paragraph of page 19 and the 1st full paragraph of page 12 of the as-filed specification.
Pursuant to the procedures set forth in MPEP 821.04, claims directed to the previously non-elected triple mutant PorA-PorB-RmpM- serogroup A Neisseria meningitidis species; the triple mutant PorA-PorB-RmpM- serogroup C Neisseria meningitidis species; the blebs microvesicles species; and the combination microvesicles species of outer membrane vesicles and blebs have been fully examined, and the election requirement for these species as set forth in the Office Action mailed 01/07/2021 is hereby withdrawn. In view of this withdrawal of the species election requirement as to the rejoined species, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01. 
Correspondence
21)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
22)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
23)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

July, 2022